Per curiam.

This is a tort action based on personal injuries suffered by a minor in an automobile accident. Plaintiffs are Eleanor Aoyagi, the injured minor, and her parents. Defendants are Raymond Fujiwara, driver of the automobile which collided with the automobile in which Eleanor was riding; Arthur Asayama, a minor who drove the automobile in which Eleanor was riding, and his parents; and Wataru Watanabe, owner of the automobile in which Eleanor was riding, his wife, and his minor son.
*163The case was tried before a jury, which returned a verdict finding that Raymond Fujiwara was negligent and his negligence was the proximate cause of the injuries to Eleanor, that Arthur Asayama was not negligent, that Eleanor suffered general damages of $125,000 and special damages of $78, and that Eleanor’s parents suffered special damages of $2,947.30. Accordingly, the court below entered a judgment against Fujiwara and for Eleanor and her parents for $128,025.30, and absolving Arthur and his parents and the Watanabes from any liability. The case is before this court on plaintiffs’ appeal from that judgment.
We see no merit in this appeal. The errors specified by plaintiffs are concerned principally with the question of the liability of Wataru Watanabe as the owner of the automobile in which Eleanor was riding. We do not reach that question because the jury found that Arthur Asayama was not negligent. There is ample evidence to support the verdict of the jury.
Affirmed.